Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 30, 2022

                                     No. 04-22-00053-CR

                                  Santiago RODRIGUEZ Jr.,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 18-0863-CR-C
                         Honorable Daniel H. Mills, Judge Presiding


                                        ORDER
      On May 26, 2022, Appellant Santiago Rodriguez’s court-appointed appellate counsel
moved this court to abate this appeal for the trial court to appoint different appellate counsel.
       The next day, we abated this appeal, suspended appellate deadlines, and remanded the
cause to the trial court to confirm that Appellant is indigent and wishes to proceed with this
appeal, and if so, for the trial court to appoint replacement appellate counsel. See TEX. CODE
CRIM. PROC. ANN. art. 1.051(d).
       The trial court granted previous counsel’s motion to withdraw and appointed new
appellate counsel: Gregory Sherwood.
      We reinstate this appeal and the appellate timetable. The appellate record appears to be
complete. Appellant’s brief is due thirty days from the date of this order.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2022.



                                              _______________________________
                                              Michael A. Cruz,
                                              Clerk of Court